OPINION OF THE COURT
 On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, with costs, and certified question answered in the affirmative. Under the circumstances of this case, a valid supple*1005mental needs trust was never effected. Claimant did not argue before Supreme Court that the trust was not a lifetime trust governed by EPTL 7-1.17 and 7-1.18. That argument is, therefore, unpreserved for our review.
Concur: Chief Judge DiFiore and Judges Rivera, Stein, Fahey, Garcia and Wilson.